 510DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDCalliope Designs, Inc. and Sonoma County Industri-al Union. Case 20•CA-22152December 29, 1989DECISION AND ORDERBY CHAIRMAN STEPHENS AND MEMBERSCRACRAFT AND DEVANEYOn June 21, 1989, Administrative Law JudgeJerrold H Shapiro issued the attached decisionThe Respondent filed exceptions and a supportingbrief, and the General Counsel filed an answeringbriefThe National Labor Relations Board has consid-ered the decision and the record in light of the ex-ceptions and briefs and has decided to affirm thejudge's rulings, findings,' and conclusions and toadopt the recommended OrderORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the Respondent, CalliopeDesigns, Inc , Santa Rosa, California, its officers,agents, successors, and assigns, shall take the actionset forth in the Order'The Respondent has excepted to some of the judge's credibility find-ings The Board s established policy is not to overrule an administrativelaw judge's credibility resolutions unless the clear preponderance of allthe relevant evidence convinces us that they are Incorrect Standard DryWall Products, 91 NLRB 544 (1950), enfd 188 F 2d 362 (3d Cu. 1951)We have carefully examined the record and find no basis for reversingthe findings We also find no merit in the Respondent s allegations of biasand prejudice on the part of the judge Thus, we perceive no evidencethat the judge prejudged the case, made prejudicial rulings, or demon-strated a bias against the Respondent in his analysis or discussion of theevidence Similarly, there is no basis for finding that bias and prejudiceexist merely because the judge resolved important factual conflicts infavor of the General Counsel s witnesses NLRB v Pittsburgh SteamshipCo, 337 Us 656, 659 (1949)In sec II,B,2 of his decision, the judge inadvertently referred toEddy rather than Martinez as the striker who allegedly called employ-ee Farms obscene namesDavid F Sargent, for the General CounselMichael P Merrill (Merrill ci Arnone), for the Respond-entNeil M Herring, for the Charging PartyDECISIONSTATEMENT OF THE CASEJERROLD H SHAPIRO, Administrative Law JudgeThis proceeding in which a hearing was conducted onMarch 28 and 29, 1989, is based on unfair labor practicecharges filed on August 16, 1988, against Calliope De-signs, Inc (Respondent), by Sonoma County IndustrialUnion (Union), and a complaint issued on September 21,1988, by the Regional Director for Region 20 of the Na-tional Labor Relations Board (Board) on behalf of theBoard's General Counsel The complaint alleges that Re-spondent violated Section 8(a)(1) and (3) of the NationalLabor Relations Act (Act) by discharging its employeePaulina Martinez on August 12, 1988, because of herunion or other protected concerted activity Respondentfiled a timely answer to the complaint in which it admit-ted discharging Paulina Martinez on the date alleged, butdenied the discharge violated the Act 1On the entire record, including my observation of thedemeanor of the witnesses, and having considered theparties' postheanng briefs, I make the followingFINDINGS OF FACTIi ALLEGED UNFAIR LABOR PRACTICESA Background and IssuesRespondent, a corporation, is in business in SantaRosa, California, where it manufactures and sells Christ-mas ornaments It is owned by its president, Dorr Eddy,and Stephanie Eddy, Dorr Eddy's wifeIn the spring of 1988,2 after winning a Board-conduct-ed representation election, the Union was certified by theBoard as the exclusive collective-bargaining representa-tive of a unit of Respondent's employees The Respond-ent and Union then entered into negotiations for a collec-tive-bargaining agreement to cover the unit employeesThe negotiations failed to result in an agreement TheUnion on or about July 13 asked Respondent's employ-ees to cease work and strike in support of the Union'sbargaining position Between 20 to 25 of Respondent's 30to 35 production employees supported the strike whichlasted until approximately October 5 During the strikeRespondent operated its business using employees whodid not support the strike and striker replacements TheUnion, with the support of the strikers, maintained apicket line at Respondent's facility throughout the strikeThe alleged discnminatee, Paulina Martinez, was oneof the employees who ceased work and, in support ofthe strike, walked the Union's picket line On August 12Respondent discharged her On that date PresidentEddy, by letter, notified Martinez "As a result of yourabusive conduct on the picket line culminating with theassault and battery on our security guard on August 1,1988, your employment with Calliope Designs terminat-ed effective immediately" Martinez was the only strikerdischarged On or about October 5, when the strikeended, Respondent reinstated all the other strikersThe issues presented are (1) whether Respondent heldan honest belief Martinez was guilty of strike misconductof a serious nature, (2) whether its decision to dischargeMartinez was based on that misconduct, and (3) if Re-spondent held this "honest belief," did the GeneralCounsel establish Martinez did not in fact engage in suchconduct, or that such conduct was not so serious so as torequire Martinez to forfeit the protection of the Act The, In its answer to the complaint, Respondent admits it meets theBoard's applicable discretionary jurisdictional standard and is an employ-er engaged in commerce within the meaning of Sec 2(6) and (7) of theAct Also in its amended answer to the complaint Respondent admits theUnion is a labor organization within the meaning of Sec 2(5) of the Act2 All dates hereinafter, unless stated otherwise, refer to the year 1988297 NLRB No 74 CALLIOPE DESIGNS511pertinent evidence and evaluation of that evidence fol-lowsB The Evidence1 Respondent's reasons for discharging MartinezPresident Eddy testified he made the decision to dis-charge Martinez He subsequently testified this decisionwas "collectively made by my wife and I and probablyassorted people within the office" Subsequently hechanged his testimony again, now he testified the deci-sion was jointly made solely by himself and his wifeEddy testified that on the morning of August 12 heand his wife discussed the "threats" which had beenmade by Martinez to employee Lupe Fanas and to otherfemale employees which he and his wife previously haddiscussed, and they decided to discharge Martinez be-cause of Martinez' assault on the security guard the daybefore He explained "We were seriously talking aboutterminating her in days prior But when that happened[referring to the August 11 assault on the security guard]we did not feel we could tolerate an assault Thatwas sort of the straw that broke our back"Eddy testified that before Martinez' August 11 assaulton the security guard Respondent had received reportsshe was engaging in misconduct on the picket line andhad considered terminating her for engaging in this mis-conduct, but had decided not to discharge her because"We did not want to fire someone unless we were reallyprovoked Even though there were situations that wethought that perhaps it should happen we didnot want to do something like that unless we really hadto" President Eddy testified he did not feel he had todischarge Martinez "until the assault charge"Although President Eddy initially testified that he andhis wife decided on August 10 not to fire Martinez forher acts of misconduct which had been brought to theirattention, he also testified that he and his wife were stillat that time considering terminating her "for the threatsand the other abuses" and that when they were notifiedon August 11 that Martinez had assaulted the securityguard, they concluded they had to discharge her, he tes-tified the assault was the "culminating factor" whichcaused them to discharge her2 Respondent's "Honest Belief"On August 12, as described supra, Martinez washanded a letter signed by President Eddy notifying herthat she was discharged because of her "abusive conducton the picket line culminating with the assault and bat-tery on our security guard on August 11" Eddy testifiedthat in concluding Martinez assaulted a security guard herelied on a telephone conversation with Security GuardAnn Sage Regarding the other "abusive conduct" re-ferred to in Martinez' termination letter, Eddy testifiedhe learned this conduct from the following sources writ-ten incident reports submitted by Security Guard AnnSage dated August 9 and 10, office clerical Shelly Lane'sAugust 10 written report, conversations with employeeLupe Fanas, and, "from Just talk around the office,amongst people•my wife and Shelly Lane, the peopleinvolved in the office who were quite interested in moni-toring what was going on"a President Eddy's August 11 telephone conversationwith Security Guard Ann SageLate during the afternoon of August 11, at the officeof his lawyer, President Eddy was speaking over thetelephone to Respondent's office clerical, Shelly Lane,who was at Respondent's place of business, when Lanegave the telephone to Security Guard Ann Sage, whohad entered the Respondent's office Sage told Eddy thatwhile escorting employees from the Company's facilityto their automobiles she had been hit by Martinez with apicket sign and that as a result of being hit with thepicket sign her head hurt a little and she had a headacheShe also told Eddy she intended to call the police andhave Martinez arrested Eddy replied that this wasSage's decision and stated he wanted a report from herabout the incident and hoped she felt betterOn August 11, at approximately 6 p m Sage wrote upan incident report of Martinez' alleged assault She testi-fied she turned it into Respondent at that time There isno evidence as to whom she gave the report PresidentEddy testified he had no independent recollection of re-viewing this report on August 11 or 12 but "assumed" hehad done so He later testified he was "sure" that when,on August 12, he notified Martinez of her terminationthat he had already been shown Sage's written incidentreport concerning the assault But when cross-examined,Eddy admitted he was not able to recall whether he re-viewed Sage's written incident report prior to theAugust 12 decision to discharge Martinezb The comments to President Eddy by the personswho "monitored" the strikers' conductThe sole evidence of such comments, besides ShellyLane's August 10 report, is the testimony of Shelly Lanethat from the beginning of the strike until Martinez' dis-charge, on four different occasions Lane told PresidentEddy and his wife that Martinez had engaged in miscon-duct on the picket line Lane, an office clerical, on thoseoccasions told the Eddys that Martinez had been using"abusive" language, Lane did not furnish the Eddys withexamples of the "abusive" language attributed to Marti-nez The source of Lane's information was ProductionManager Sally Langdon, who told Lane she had re-ceived the information from nonstrikers Lupe Fanas andConsuelo Angolan† Lane informed the Eddys that thiswas the source of the information Lane gave the Eddysthis information because during the strike it was a part ofher regular job duties to make notes of what took placeon the picket line and to relay this information to theEddys She testified that the procedure followed duringthe strike was for Production Manager Langdon to speakto nonstrikers Fanas and Angolan† about the way inwhich the strikers were conducting themselves and thatLangdon gave Lane daily reports of what had been toldto Langdon by Fanas and Anguiano, which InformationLane relayed daily to the Eddys If Langdon identifiedthe names of the stnkers involved, Eddy named them inher reports, but if Langdon did not identify the strikers 512DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDinvolved, Lane in her reports to the Eddys simply usedthe term they when describing which strikers engagedin the misconduct attnbuted to themIn addition to the four above described reports aboutMartinez conduct that Lane relayed to the Eddys onnumerous occasions dunng the strike prior to Martinezdischarge Lane told the Eddys that several of the stnkers including Martinez, had been personally observed byLane gathered around the automobiles of nonstrikersFanas and Anguiano at the end of the workday whenthey left work On those occasions Lane personally observed and advised the Eddys that the strikers, includingMartinez gathered around the nonstrikers automobilesand yelled at the automobiles occupants in Spanish 3 andshowed the occupants their picket signs and that whenthe automobiles engines started the strikers stepped asideand let the automobiles leave the parking area followingalong with their picket signs Although she personallyobserved the strikers including Martinez gather aroundthe cars of nonstrikers Fanas and Anguiano continuouslythroughout the strike Lane never observed any of thestrikers including Martinez, try to prevent the automobiles from leaving the parking areac Security Guard Ann Sage s incident reports ofAugust 9 and 10On August 9 at 9 20 p m Security Guard Ann Sagesigned an incident report which in pertinent part, statedthat on the morning of August 9 she observed[S]tnkers Newman Sara Paulma [Martinez], Alfredo [Sanchez] Roberto Newman s wife and ahost of other strikers are harassing employees Puttmg signs in car windows, calling employees dirtynames threatening employees etc Employees haveto be walked to & from vehiclesPresident Eddy testified he understood that the misconduct encompassed by this report was the placing ofpicket signs in front of automobile windows When askedif he received any information which verbally amplifiedthis report insofar as it referred to Martinez conductEddy testified, I probably did at the time But not specifically her And when asked to state what he hadlearned about Martinez conduct on that occasion fromany source testified I could not really recall It s veryhard, with this piece of paperOn August 10 Security Guard Ann Sage signed an incident report at 3 30 p m which stated that earlier thatafternoon she observed the followingLupe [Fanas] left by the back door and Paulma[Martinez] Alfredo [Sanchez] and other strikerswere harassing her all in Spanish except I heardPaulma say beat up Lupe otherwise left safelyPresident Eddy testified he had no recollection of havinga conversation with Ann Sage about this report and further testified that based on the wording of the report he3 Lane does not understand Spanish thus was unable to understandwhat the strikers were yellmgunderstood it to mean Martinez threatened employeeFanas with bodily injury threatened to beat her upOn August 10 Security Guard Ann Sage signed an incident report at 445 p m which stated that earlier in theafternoon she observed the followingConsuelo [Angulano] & Oliva [Magana] left thebldg approx at 407 pm and were harassed by Paulma [Martinez] & Alfredo [Sanchez] and about 4-5other strikers Consuelo and Oliva entered the vehide with no problemsPresident Eddy testified he did not recall having a conversation with Sage about what she meant in this reportwhen she stated she observed Anguiano and Maganabeing harassed by Martinez and Sanchez When asked,based on the language of the report to state his understanding of Martinez conduct on this occasion PresidentEddy testified, I don t really recall I don t knowThen when asked to use any source and to state what hebelieved Martinez behavior was on this occasion Eddytestified I can t be•there is nothing specific in thisreport and testified he had no recollection of what heinterpreted the word harassed to mean as used in thisreportAs I have found supra President Eddy testified he didnot recall having conversations with Security GuardAnn Sage in which Sage clarified or described in moredetail Martinez conduct referred in the August 9 and 10incident reports In fact as descnbed supra Eddy wasunable to describe what he believed to have been Martinez behavior on the occasions encompassed by two ofthe three reports and for the third report his understandmg was based solely on the inferences he drew from thewording of the report Because of these and the othercircumstances set forth below I am persuaded that AnnSage did not clarify or describe in more detail for Eddythe conduct of Martinez referred to in these incident reportsI considered Ann Sage s testimony that she verballygave Eddy a brief outline of the incidents which wereencompassed by these incident reports It is significant,however that she failed to testify about the details ofthese brief outlines Nor did she testify that included inthem was a description of Martinez conduct As descnbed in detail infra Ann Sage testified that on the occasions encompassed by the August 9 and 10 incident reports she heard Martinez make statements to nonstrikingemployees which led her to believe Martinez was threatemng the employees and their families with physical violence and observed Martinez engaging in conduct whichled Sage to believe Martinez was preventing the nonstriking employees from driving their automobiles out ofthe Company s parking area I find it difficult to believethat if in fact Ann Sage verbally communicated this information to President Eddy that he would have forgotten she had done so In view of this and in view ofEddy s poor testimonial demeanor I am convinced thatthe vagueness and evasiveness of his testimony was notmerely an indication that his memory was dimmed bythe passage of time rather I am persuaded that SecurityGuard Sage never verbally informed him about any mis CALLIOPE DESIGNS513conduct engaged in by Martinez on either August 9 or10 while on the picket lined Shelly Lane's August 10 reportShelly Lane, an office clerical of Respondent, typed areport on Respondent's stationery which is dated August10 and is captioned "Notes from conversations withLupe [Fanas], Oliva [Magana], Consuelo [Angmano],and Emma about the whole strike to date" PresidentEddy testified this report is a brief outline of the notestaken from conversations with nonstriking employeesLupe Fanas, Oliva Magana, Consuelo Angwano and"Emma" about the way in which the strikers conductedthemselves toward the above-named nonstriking employ-ees from the date the strike began on July 13 to August10This report contains 13 separate paragraphs referringto strikers' conduct, but the only reference to Martinezin this report is a paragraph which states "Paulma saidto Lupe Everybodys using you (She announced it to allof the men) Basically calling her a slut"e President Eddy's conversations with Lupe FariasPresident Eddy testified that employee Lupe Fanasspoke to him on different occasions during the strikeabout Martinez' conduct and told him she was frightenedand scared He testified the first of these conversationsoccurred in his office in the presence of his wife Whenasked when it occurred, Eddy testified, "I would imag-ine within 2 weeks prior to [Martinez'] termination"Then when asked to state what Fanas said to him at thattime he testified, "I don't know It's in the reports" andfurther testified he did not recall what Fanas saidEddy's wife, Respondent's part owner, did not testifyLupe Fanas testified that on numerous occasionsduring the strike when she arrived for work she metwith President Eddy and his wife and told them thatwhen she left work in the afternoon she was "Jandascared" because Martinez always told her that the securi-ty guards, referred to as "police," who escorted Fanasand the other nonstrikers to their automobiles, would notbe around all the time, and that Martinez also stated sheknew where Fanas lived and that Fanas was going to besorry Fanas further testified that when she spoke to theEddys she also told them that, in addition to making theabove-described remarks, Martinez also called her a"cheap whore," a "prostitute," and accused her of sleep-ing with President Eddy and kissing his ass and statedthat Fanas' father would be embarrassed by what shewas doingFanas testified that, other than Martinez, she did notreport any other striker by name to the Eddys for usingbad words She also testified she specifically told theEddys that Martinez was the only striker who stated thatthe security guards would not always be around, knewwhere Fanas lived, and that Fanas would be sorryI reject Fanas' testimony that dunng the strike she in-formed Respondent's owners, Dorr and Stephanie Eddy,that Martinez had scared her by informing her that thesecurity guards would not be around all the time, thatMartinez knew where she lived, and that Fanas wouldbe sorry, and called her obscene and insulting namesDorr Eddy, as described in detail supra, had no recollec-tion of what Fanas said to him and his wife when shesupposedly spoke to them about Martinez' conduct 4Since Fanas supposedly spoke to the Eddys on severaldifferent occasions about Martinez' conduct which shetold the Eddys had scared her and supposedly Informedthe Eddys that Martinez was the only striker who wasengaging in that type of conduct, and supposedly identi-fied Eddy as the only striker who called her obscenenames, I find it difficult to believe that if in fact Fanashad verbally communicated this information to PresidentEddy that he would have completely forgotten what shehad said to him It is also significant that Stephanie Eddywas not called by Respondent to corroborate Fanas' tes-timony that she spoke to the Eddys about Martinez' al-leged misconduct In view of these circumstances and inview of the poor testimonial demeanor of Dorr Eddyand Lupe Fanas, I am persuaded that the vagueness andevasiveness of Dorr Eddy's testimony was not merely anindication that his memory had been dimmed by the pas-sage of time, rather I am persuaded that Fanas nevertold him about the above-described conduct supposedlyengaged in by Martinez while on the picket line Thisconclusion is bolstered by the fact that the notes typedby Shelly Lane on August 10, which include the remarksof Lupe Fanas concerning the conduct of the strikerstoward herself from the start of the strike to August 10,while stating that Martinez had in effect called LupeFanas a "slut," significantly failed to state directly or byimplication that Martinez engaged in any of the othertypes of conduct attributed to her by Fanas3 Martinez' conducta The first of the two August 10 incident reportsAs described supra, Security Guard Ann Sage report-ed to Respondent that during the afternoon of August 10as employee Lupe Fanas left work by the Company'sback door, Sage heard several of the strikers, includingMartinez, "harassing" Fanas in Spanish, "except I heard[Martinez] say 'beat upAnn Sage testified that during the afternoon of August10, as she was escorting employee Fanas to Fanas' auto-mobile, that several strikers, including Martinez, ap-proached them and spoke to Fanas in Spanish, whichlanguage Sage does not understand Sage further testifiedthat in the midst of the strikers' Spanish remarks, Marti-nez stated the English ,words "beat up Lupe," whichwords were directed to Lupe Fanas Sage testified thesewere the only English words expressed during this inci-dentAs described supra, the incident report prepared bySage immediately following this alleged incident does4 As described supra, when asked to state what Fanas stated to himwhen she supposedly met with him and his wife, President Eddy testifiedthat he either did not "know" or did not "recall" and further testifiedit s in the reports" However, none of the reports submitted to PresidentEddy attribute to Martinez any of the above-described misconduct whichLupe Fanas testified she told the Eddys had been directed against her byMartinez, other than on one occasion Martinez had called her a slut" 514DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDnot say Sage heard Martinez say beat up Lupe itsimply states she heard Martinez use the English wordsbeat up Likewise Sage s affidavit submitted to theBoard under oath simply states she heard Martinez usethe English words beat up rather than beat upLupe And, when cross examined Martinez admittedthe words used by Martinez before and after the Englishwords beat up were Spanish words and that in themidst of speaking in Spanish Martinez abruptly broke offand interjected the English words beat up withoutpausing Sage admitted that the Spanish word Vida,sounds like the English words beat upFanas whose native language is Spanish but has a limited understanding of English testified that on August 10Martinez did not say she would beat up Fanas Martinez whose testimonial demeanor was good specificallydenied engaging in that conduct It is for all the abovecircumstances that I find that on August 10 Martinez didnot threaten to beat up Lupe Fanasb The second of the two August 10 incident reportsAs described supra Security Guard Ann Sage reported to Respondent that during the afternoon of August10, as employees Consuelo Anguiano and Oliva Maganaleft the Company s premises they were harassed by agroup of approximately four or five strikers includingMartinezAnn Sage testified that on August 10 as she escortedemployees Angumno and Magana to Anguiano s automobile the strikers were yelling at Anguiano and Maganain English and in Spanish She further testified that whenshe wrote in this incident report that Angumno andMagana were being harassed by the strikers it referredto the strikers conduct of preventing Angtnano fromdriving her automobile from the parking area In thisregard she testifiedPaulina [Martinez] would go up to the cars standright there in front of them or right there on theside of them and avoid them from leaving We [referrmg to herself and the other security guard]would have to walk with the cars very slowly sothe cars could pull outthat happened all thetimeand on that dayShe also testified that all the strikers including Martinezput [their] picket signs in the windshields in front ofthe windshields and tried to keep them from leaving justso they could look at the signs More specifically inMartinez case she testified Martinez would stand rightin front of the employees cars and attempt to stay therefor as long as she could but never stood there when thecars started to move Ann Sage testified that when shetold Martinez to move out of the way Martinez movedout of the way after Sage stated this either once ortwice and the cars drove offI am persuaded the record does not warrant the inference that Martinez attempted to block employees fromleaving Respondent s facility during the strike Ann Sageadmitted Martinez moved out of the way of the employees cars as soon as asked to do so In any event Martinez whose testimonial demeanor was good testified shenever tried to prevent the car from either coming into orleaving Respondent s facility 5 Her testimony in this respect was corroborated by Respondent s witness ShellyLane who testified that throughout the strike she personally observed the strikers including Martinez yellingat the nonstrikers and showing them their picket signswhile gathered around the nonstrikers automobiles butfurther testified that the strikers including Martinezmoved aside and permitted the cars to leave when thedrivers started the cars engines she testified that thestrikers including Martinez did not try to prevent thecars from leaving Also significant is the fact that Respondent s witnesses Angumno Magana and Fanas allof whom worked during the strike and testified for Respondent about Martinez alleged picket line misconductdid not testify Martinez prevented them from leavingwork by blocking their motor vehicles Nor is there anyevidence of any incident report submitted by a securityguard or reports from nonstriking employees whichstated that either Martinez or strikers in general werepreventing employees from exiting the facility or otherwise obstructing their exit In view of all the foregoingconsiderations I find Martinez did not attempt to prevent employees from exiting Respondent s facilityAlthough Consuelo Angumno did not testify that Martmez ever attempted to prevent her car from leaving Respondent s premises she did testify that on a number ofoccasions Martinez hit the car with her picket signMore specifically she testified Martinez did not hit thecar with the wooden part of the sign but hit it with thecardboard placard as she waived the picket sign and didnot damage the carMartinez testified she did not hit a nonstriker s carwith her picket sign but further testified now if I didaccidentally without realizing it well that s somethingelseI find that during the strike while waving her picketsign at the passengers in employee Angumno s car as itleft Respondent s facility, Martinez occasionally hit thecar with the cardboard placard as she waived the picketsign and that this was done accidentally and did notdamage the carc The August 9 incident reportAs described supra Security Guard Ann Sage reported to Respondent that during the morning of August 9several strikers whom she named including Martinezplus a host of other strikers were harassing employees by putting signs in car windows calling employeesdirty names threatening employees etcAnn Sage testified that on this morning when the employees arrived for work they encountered approximately 15 strikers at the entrance to the facility and several ofthe strikers were being abusive and threatening to theemployees as they entered the facility and that Martinezwas one of the employees whom Sage observed engaging in this conduct More specifically she testified Marti5 Martinez explained the reason she did not stand in front of cars insuch a way as to block their ingress or egress was that the Union s representatwes had instructed the stnkers not to engage in this type of conduct CALLIOPE DESIGNS515nez "was threatening people, telling them things such asdon't come to work, I will hurt you She said we Idon't know who she meant with 'we,' but we will comeafter you Those are basically the threats that she made"Later, when cross-examined, Ann Sage embellished thistestimony, she testified that when Martinez told the non-strikers entering the facility not to go to work that shewarned them that if they went to work "I'll get youI'll get your family "6 Martinez was not questionedspecifically about the above-described threats attributedto her by Ann Sage, she, however, generally denied everthreatening any of the nonstrikersAnn Sage also testified that on August 9 she observedMartinez and several other strikers "cramp in on the em-ployees who were coming to work and we wouldalways have to try to edge them out and get on eachside of the employees so we could walk them in" Sagegave no further description of the strikers' conduct inthis respectI reject Ann Sage's testimony that on August 9 Marti-nez told nonstrikers, as they came to work, that if theywent to work "I will hurt you", "we will come afteryou", "I'll get you", and, "I'll get your family" My rea-sons for rejecting this testimony follow (1) Sage's testi-monial demeanor was poor when she gave this testimo-ny, whereas Martinez' testimonial demeanor was goodwhen she generally denied ever threatening nonstrikers,(2) I find it difficult to believe that if she heard Martinezthreaten to physically harm the nonstrikers and theirfamilies that Ann Sage would not have specifically men-tioned this in her August 9 incident report or have ver-bally informed the Eddys about this misconduct,7 (3) Ifind it incredible that Martinez, who generally expressedherself in Spanish while speaking to the nonstrikers, onAugust 9 suddenly expressed herself in English, and (4) Ifind it difficult to believe that if on August 9 Martinezthreatened to physically harm nonstriking employees andtheir families, that this conduct would not have been re-ported to Respondent on August 10 when office clericalLane typed the notes from a conversation with several ofthe nonstrikers about the misconduct of the strikers fromthe start of the strike to August 10 9d Martinez' conduct directed toward employeesFanas, Anguiano, and MaganaOn approximately August 1, Respondent employed theSage Security Service and shortly thereafter the securitya Ann Sage testified Martinez on August 9 spoke both \ in English andin Spanish Since Sage was unable to understand Spanish, the above-de-scribed words attributed to Martinez must have been expressed in English Martinez native language is Spanish, she does not speak Englishwith ease, and her vocabulary is limited Respondent s witnesses Farms,Magana, and Anguiano, as well as Ann Sage, testified in effect that Mar-tinez usually expressed her feelings to the nonstrikers in Spanish, not inEnglish7 As noted supra, the August 9 incident report does not mention Marti-nez alleged threats and, as I have found supra, Ann Sage did not verbal-ly Inform the Eddys that on August 9 Martinez had misbehaved while onthe picket line9 As described in R Exh 5, the nonstrikers failed to Inform Respond-ent that Martinez had threatened them or their families with physical vio-lence I note that the nonstrikers did report that strikers other than Marti-nez had threatened to get them in the bathroom when the strikers re-turned to work-guards employed by that company began to escort non-striking employees to and from their automobiles whichwere parked in a yard adjacent to Respondent's prem-ises The security guards were referred to by the strikersand nonstrikers as the "police"Maria Guadalupe Fanas a/k/a Lupe Fanas, an employ-ee who worked during the strike for Respondent, testi-fied that almost each day when the security guards es-corted her to her automobile at the end of the workdayMartinez would tell her that the security guards wouldnot be with her all the time and that she knew whereFanas lived Fanas testified Martinez "laughed mock-ingly" when she said that the security guards would notbe with her all the timeFanas also testified that on a few occasions when sherode to and from work in the same automobile with non-strikers Angolan•, Magana, and "Emma," that she heardMartinez tell them she knew where they lived and statethat the security guards would not always be "goingaround" with themDuring cross-examination, when asked what was theworse threat Martinez ever made to her, Fanas testifiedthat on numerous occasions while being escorted to herautomobile by the security guards Martinez would stateto Fanas that Fanas "would be sorry" Fanas failed toplace this remark in its context 9 I note that nonstnkerAngolan• testified she heard Martinez state that the non-strikers "were going to be sorry if they did not go innow with them That we had to go into the union withthem because if we did not join them, that wewould be sorry" Martinez testified she did not tell non-strikers that they would be sorry if they did not join theUnionFanas also testified that as she entered and left theplant during the strike Martinez embarrassed her on nu-merous occasions by calling her different names eachday "whore", "prostitute", "donkey", "swine", accusedFanas of sleeping with the boss and kissing his ass, and,suggested that Fanas could make more money workingas a prostitute than working for RespondentConsuelo Angwano, an employee employed by Re-spondent during the strike, testified that during the strikeMartinez told her "we [referring to the nonstrikers]weren't going to be going around with a policeman[security guard] all the time" Later Anguiano modifiedthis testimony, she testified Martinez stated, "that oneday she was going to find us without the policeman [se-curity guard] "Angolan• also testified that each day during the strike,as she entered and left the plant, Martinez stated to herthat "one day [the strikers] were going to go to thehouse and that, you know†anyway, they knew wherewe lived" Angolan• later modified this testimony, shetestified that the words Martinez used when she spoke toAngolan• about going to Anguiano's house were only,"she [referring to Martinez] knew where [Anguiano]lived"9 Fanas did not place Mirtmez statement that Ferias 'would be sorry"as being expressed in the context of Martinez' above-described remarksconcerning the security guards and Farms' residence 516DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDAnguiano also testified that during the strike on anumber of occasions as Anguiano came to work Martinez called her a whore that Martinez suggested Anguiano could earn more money working as a whore thanfor Respondent and stated that Anguiano was kissingthe boss ass and stated Anguiano could make moremoney by selling her daughter nonstnker Oliva Maganaat the flea marketOliva Magana, employed by Respondent during thestrike, is the daughter of nonstnker Anguiano She testifled that on numerous occasions as she left work duringthe strike Martinez stated that Magana would notalways be around the secunty guards, that the nonstrikers would be by themselvesWhen asked whether Martinez ever spoke to her aboutgoing to her home, Magana initially testified no andalso initially testified she was unable to remember whether Martinez said anything about knowing where Maganalived After having her memory refreshed by the affidavit she submitted to the Board during the investigatorystage of this case " Magana testified that Martinez saidI was with the security, you know and that I wouldnot always be alone Then when asked if Martinezmade any statement to her about the house in whichMagana lived Magana testified I don t know whethershe was the one that said that but they did tell us thatthey knew where we lived When confronted with theportion of her affidavit which stated Martinez had saidshe is going to find us alone that she knew where welived, Magana testified she did not remember whetherMartinez was the striker who made that statementMartinez denied telling either Fanas Anguiano orMagana that she knew where they lived or that theywould not always have the security guards with them orthat she knew where they lived and would find themaloneJosefina Lopez, who, when she testified was employedby Respondent was one of the employees who supported the strike she picketed on a daily basis for the duration of the strike and on most days picketed at the sametime as Martinez Lopez testified that when Martinezspoke to the nonstrikers while on the picket line she didnot make any of the following statements that the nonstrikers would be sorry if they did not join the Unionthat she knew where Oliva Magana Consuelo Anguianoor Lupe Fanas lived that she was going to visit thehomes of these nonstrikers or that the nonstrikerswould not have the security guards with them all thetime I also note Lopez testified Martinez while on thepicket line, did not ever raise her voice when speaking tothe nonstrikers, whereas Martinez admitted she in factraised her voice while on the picket lineMaria Garcia who, when she testified was employedby Respondent was one of the employees who supported the strike Although she ceased work for the durationof the strike she picketed on only three different occamons prior to Martinez discharge On each of those occasions Martinez was present on the picket line Garcia10 In the affidavit Magana stated Paulina says to us that we won talways have the police that she is going to find us alone that she knowswhere we livetestified that on those 3 days she did not hear Martinezsay to the nonstrikers that they had to join the Union orbe sorry that the security guards could not be with themall the time or, that she was going to visit the homes ofLupe Fanas Consuelo Anguiano, or Oliva MaganaAlfredo Sanchez the brother of Union RepresentativeAlicia Sanchez and brother in law of Union Representative Strawbndge was not employed by Respondent butwhile visiting his mother s home located in the sameneighborhood as Respondent s facility joined the stnkersin picketing Respondent s facility During the week pnorto Martinez discharge he picketed with her each dayHe testified he did not hear Martinez make any of thefollowing statements that the nonstrikers would be sorryif they did not join the Union that either Lupe Fanas orConsuelo Anguiano or Oliva Magana would not havethe secunty guards with them all the time that she knewwhere these three nonstrikers lived or was going to goto their homesAs described supra, Lupe Fanas testified that from approximately August 1 through 11 when the secuntyguards escorted the nonstrikers to their cars at the end ofthe workday, that on almost every one of those daysMartinez told Fanas that the security guards would notalways be with Fanas and also told her she knew whereFanas lived Fanas also testified that as descnbed supraon the few occasions during this period when she rodeto and from work in the same car with nonstnkers Anguiano Magana and Emma, that Martinez made thesame remarks to those employees Magana testified asdescribed supra she was not able to remember if it wasMartinez or some other strike who stated that he or sheknew where Magana and her mother Anguiano livedHowever as described supra Magana corroboratedFanas testimony that Martinez stated to Magana thatthe security guards would not always be with Maganaand her mother Anguiano as described supra also corroborated Fanas testimony that Martinez stated sheknew where Anguiano and Magana lived and also statedthat the security guards would not always be with thenonstnkers 11 Martinez specifically denied engaging inany of the above conduct Her testimonial demeanor wasgood whereas the testimonial demeanor of FanasMagana and Anguiano was poor Accordingly I credither testimony It is also significant that the report typedby office clerical Lane on August 10 (R Exh 5), as aresult of a conversation or conversations with FarmsMagana Anguiano and Emma concerning the misconduct of the strikers from the start of the strike to August10, does not indicate Martinez made any of the abovedescribed remarks attnbuted to her by either FanasMagana, or Anguiano I have considered that the notesof those conversations as typed by Lane state amongother things that they [referring to the strikers] toldthem [referring to Fanas, Magana Anguiano andEmma] that they knew where they lived and the policeii As descnbed supra Angtnano first testified that Martinez stated thesecunty guards would not always be with the nonstnkers but later sigmficantly modified that testimony by testifying that what Martinez saidwas one day she was going to find us without the [securityguard] This later testimony was not corroborated by Fanas testimony CALLIOPE DESIGNS517[referring to the security guards] can't protect them allof the time" However, I find it difficult to believe that ifeither Fanas, Magana, Anguiano, or Emma had identi-fied Martinez as being responsible for the above-de-scribed conduct that Lane's report would not have re-flected that fact For, it is clear from Lane's report (RExh 5), when Fanas, Anginano, Magana, or Emma wereable to identify the particular striker or strikers who en-gaged in misconduct, that Lane so indicated in herreport I am persuaded that if any one of them had iden-tified Martinez as the striker who engaged in the disput-ed conduct, Respondent Exhibit 5 would have so statede Martinez' alleged assault on Security GuardAnn SageOn August 11 between 3 30 and 4 p m SecuntyGuards Ann Sage and Bruce Sage, husband and wife, es-corted two employees from the rear entrance of Re-spondent's facility to the employees' automobile parkedin the yard immediately adjacent to the rear entrancePresent in the vicinity of the automobile, besides theSages, were strikers Martinez, Maria Garcia, JosefinaLopez, and nonemployee Alfredo Sanchez, who support-ed the strike by picketing 12 Ann and Bruce Sage testi-fied that at this time Martinez hit Ann Sage with thepicket sign Martinez was carrying Martinez, Garcia,Lopez, and Sanchez testified Martinez did not hit AnnSage with the picket signOn August 11, immediately after Martinez' alleged as-sault of Ann Sage, Ann Sage telephoned the police and,when they arrived shortly thereafter, made a citizen'sarrest of Martinez She charged Martinez with assaultand battery The city attorney declined to prosecuteAnn Sage's testimony, in pertinent part, follows Theautomobile to which she and her husband escorted theemployees was parked perpendicular to the facility's rearentrance, its truck compartment facing the building AnnSage escorted one employee to the driver's side, her hus-band escorted the other to the front passenger side, andafter the employees got into the automobile the Sages re-mained standing by the sides of the car's front side win-dows, Ann Sage by the driver's side window and BruceSage by the passenger's side window, facing one anotherThe pickets at this time were positioned as followsAlfredo Sanchez and "Roberto" were in front of theautomobile, a third picket whose name Ann Sage did notknow was to the left of Ann Sage, and Martinez wasbehind Ann Sage The pickets were yelling at the passen-gers in the automobile Ann Sage was standing straightup with her head above the roof so as to be in a positionto look to all sides over the roof of the car and at thesame time was instructing the driver of the car to hurryup and leave At this point in time Martinez took herpicket sign and hit Ann Sage on the head More specifi-cally, as Ann Sage turned her head toward the left, thepart of the picket sign which was attached to a wooden12 Ann and Bruce Sage placed a striker whom they identified as "Ro-berto' as being present on August II during the time material The otherpersons who were present•Martinez, Garcia, Lopez, and Sanchez•testi-fied in effect that "Roberto" was not present I credit their testimonystick hit the left side of Sage's head 13 Ann Sage, as sheturned her head, caught a glimpse of the picket signcoming down, and then when it was raised observedMartinez behind her holding a picket sign and since Mar-tinez was the only one standing behind her at the time,inferred it was Martinez who hit herAnn Sage, upon being hit by the picket sign, yelledout that Martinez had hit her on the head with the picketsign Martinez, who, at the time was holding the picketsign flat across her body, "made an acknowledgement ofwatch this" and Sage responded by giving Martinez alook which indicated she should not hit her again Sagethen stated to Martinez, "you hit me in the head with thepicket sign" Martinez was yelling at the driver of themotor vehicle Sage was unable to recall whether or notMartinez denied hitting her with the picket sign, but re-called that Alfredo Sanchez stated Sage was lying whenshe accused Martinez of hitting her with the picket signOn August 11, shortly after this incident, and as I havedescribed supra, Ann Sage verbally informed PresidentEddy she had been assaulted by Martinez with a picketsign Later that day she submitted Ian incident report tothe Respondent and the police which was consistentwith her above-described testimonyBruce Sage's testimony, in pertinent part, is as followsAfter escorting the employees to the automobile, theSages remained by the side of the car, Ann Sage by thewindow of the driver's door and Bruce Sage by thewindow of the front passenger's door, facing one anotherover the roof of the automobile with their backs to theyard Pickets Alfredo Sanchez and "Roberto" were atthe front of the automobile, which was parked perpen-dicular to the Company's rear entrance with the frontend furthest away from the entrance Martinez wasbehind Ann SageBruce Sage observed that Martinez had gotten tooclose to Ann Sage, so he told Martinez "to watch out"and at that moment observed Martinez push the picketsign she was carrying in a striking motion causing thepart of the placard which was attached to the woodenstick to hit the right side of Ann Sage's head The impactcaused Ann Sage's head to move forward Ann Sagestated "you hit me" Martinez backed away from AnnSage and denied having hit her Ann Sage repeated thatMartinez had hit her with the picket sign Martinez againstated she had not hit herBruce Sage's above-described testimony was inconsist-ent with the preheanng affidavit he submitted to theBoard on September 7 during the investigatory stage ofthis case, insofar as his affidavit statedAs we [Bruce and Ann Sage] approached the carAlfredo moved toward the backside of the car onthe driver's side, where I was, but he stopped about8 feet from me Paulina moved toward the backpassenger side, where Ann was Ann and I werefacing each other'3 When the picket sign hit Ann Sage's head It left a bump, which didnot need medical attention 518DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDAlthough admitting his memory of the events of August11 was better on September 7 than when he testified onMarch 28 1989 Bruce Sage testified that the above described portion of his affidavit was incorrect He testifiedthat after speaking to his wife about the events of August11 subsequent to having given the affidavit he realizedthe above described part of his affidavit was not correctAs a result of the conversations with his wife BruceSage testified he realized he had made several errors inhis affidavit caused by his placing the automobile involved in the August 11 incident in the wrong directionPauhna Martinez testimony, in pertinent part followsWhen the pickets observed the Sages escort the employees from Respondent s rear entrance to an automobileparked in the company yard the pickets moved towardthe automobile in order to show the picket signs theywere carrying The car was parked perpendicular to therear entrance with the front of the automobile facing thebuilding Ann Sage was standing at the front door of theautomobile on the passenger side Martinez approachedAnn Sage and testified that what occurred next was asfollowsI went towards the car I wanted to stand to [AnnSage s left] But then so as not to interfere with thecar going out or anything I turned around so that Iwould be on her right hand side with the [picketsign] like this putting it in front of the car becausethe car wasn t going to go forward because the wallwas there So that the people inside the car wouldbe able to see it then after that I heard the secunty guard said [sic] that I had hit her She saidyou hit me, you hit me something like that I didn t[reply] She again told me that I had hit her Andmy answer was I didn t I didn tWhen asked if it was possible she may have hit AnnSage with her picket sign accidentally Martinez testified,I don t think so and when then asked What makesyou think that it wasn t possible testified because if Ihad hit her accidentally the sign would have moved or Iwould have felt some kind of movement But I remember that I did not feel anything During cross examination Martinez denied it was possible she might haveaccidentally hit Ann Sage with her picket sign and didnot remember doing itAlfredo Sanchez testimony 14 in pertinent part followsHe observed the Sages escort two employees from therear entrance of Respondent s facility to an automobileparked in the yard adjacent to the rear entrance Thefront of the automobile faced the building s rear entrance Ann Sage escorted one of the employees to thepassenger side of the car and Bruce Sage escorted theother to the driver s side and when the employees gotinto the car Ann Sage stationed herself at the passengerside and Bruce Sage at the driver s side of the car14 As I have found supra Alfredo Sanchez the brother of Union Representative Alicia Sanchez and the brother in law of Union Representalive Strawbridge was not employed by Respondent but when visitinghis mother s home located in the same neighborhood as Respondent s faany joined the striking employees and union representatives in picketmg the facilityWhile the Sages were escorting the employees to theautomobile, Sanchez and Martinez walked toward theautomobile and approached it from the rear Sanchezstopped and stood a few feet from the rear of the cartoward the side where the passenger was sitting and AnnSage was standing Martinez walked along the passengei s side of the automobile toward where Ann Sage wasstanding and the passenger was sitting Ann Sage wasbent down talking to the passengers Martinez stoppedapproximately 2 feet from where Ann Sage was standing,at which point Ann Sage stated she had been hit by apicket sign Martinez denied hitting Sage with the picketsign she was holding Sanchez told Ann Sage that heraccusation that Martinez had hit her with the picket signwas bullshitSanchez had a clear view of both Martinez and AnnSage at the time Martinez is alleged to have hit Sagewith her picket sign and did not see Martinez picketsign hit SageJosefina Lopez testimony," in pertinent part is as follows She observed employees exit the rear entrance ofRespondent s facility and walk over to an automobilewhich was parked immediately adjacent to Respondent srear entrance She was unable to remember in which direction the automobile was facingMartinez walked to the side of the automobile withher picket sign and Ann Sage also came to the automobile on the same side and spoke to the passengers whowere in the automobile Ann Sage was standing veryclose to Martinez and to the side of Martinez a little bitto the front of Martinez and was speaking to the automobile s passengers when the following occurred Martinez moved away a little bit from Ann Sage Ann Sagestated you hit me Martinez answered no I didn t hityou Ann Sage stated yes you hit me and Martinezagain denied hitting Ann SageWhen Lopez witnessed this incident she was standingwith stnker Marcia Garcia on the same side of the automobile as Martinez and Ann Sage approximately 12 to15 paces from where Sage and Martinez were standingLopez testified Martinez did not hit Ann Sage with thepicket sign More specifically she testified I clearly sawthat the sign did not even touch the guard it did noteven touch the guard at all I clearly saw because Iwas watching what was happening I clearly saw thatshe did not ever touch her by accidentMaria Garcia s testimony 16 in pertinent part is as follows She observed Martinez and Ann Sage standingnext to each other on the driver s side of the automobileparked adjacent to the Company s rear entrance Shewas unable to remember in which direction the automobile faced Ann Sage was talking to the car s driver andwas facing in the direction of the driver Martinez wasstanding to one side of Ann Sage, approximately 1 to 2feet from herGarcia was standing with stnker Josefina Lopez off tothe side of the automobile the dnver s side with a clearview of Martinez and Ann Sage and during this period15 Lopez a striker was employed by Respondent when she testified16 Garcia a stnker was employed by Respondent when she testified CALLIOPE DESIGNS519of time, was looking at Martinez and Ann Sage Garciadid not see Martinez touch Ann Sage with the picketsign Nor did she observe or hear Ann Sage and Marti-nez exchange any wordsAs described in detail supra, Security Guards AnnSage and Bruce Sage testified on behalf of Respondentthat on August 11 striker Paulina Martinez hit Ann Sagewith the picket sign Martinez was carrying Accordingto Bruce Sage, who had a clear view of Ann Sage andMartinez, there was nothing accidental about this assault,he testified in effect that he observed Martinez deliber-ately strike Ann Sage with the picket sign On the otherhand, Martinez testified she did not, deliberately or byaccident, hit Ann Sage with the picket sign Her testimo-ny was corroborated by the testimony of Josefina Lopez,Alfredo Sanchez, and Maria Garcia, the other picketswho were present on this occasion and who had a clearview of Martinez and Ann SageI credit Martinez' testimony that she did not hit AnnSage with the picket sign My reasons for crediting Mar-tinez' testimony, rather than the Sages', is that Martinezimpressed me as a sincere witness and her testimonial de-meanor was good, whereas the Sages did not impress meas sincere witnesses and their testimonial demeanor waspoor In addition, Martinez' testimony was corroboratedby the testimony of Sanchez, Lopez, and Garcia whosetestimonial demeanor was good In crediting Martinez'denial that she hit Ann Sage with the picket sign and increditing the corroborating testimony of the other pick-eters who were present, I considered the following theother picketers, by virtue of their participation with Mar-tinez in the strike, were presumably biased against Re-spondent and in favor of Martinez, Lopez testified shenever heard Martinez raise her voice while on the picketline, even though it is undisputed Martinez did raise hervoice in speaking to the nonstrikers, Garcia testified shedid not hear or observe Martinez and Ann Sage say any-thing to one another on August 11, when admittedly, asdescnbed supra, they did exchange words which Garciashould have been in a position to hear or at least ob-serve, and, on August 11, immediately after the event indispute, Ann Sage complained to Respondent's presidentand to the police that Martinez hit her with a picket signand filed an assault and battery charge against MartinezNevertheless, based on my observation of the witnesses'testimonial demeanor, I am persuaded, as Martinez,Lopez, Sanchez, and Garcia testified, that Martinez didnot hit Ann Sage with the picket signC Discussion and ConclusionsAs described in detail supra, the Union represents aunit of Respondent's employees and in July a majority ofthe employees, including Paulma Martinez, supported theUnion's economic strike against Respondent by ceasingto work and picketing Also, as described in detail supra,on August 12, Respondent discharged striker Martinezbecause of her alleged picket line misconduct The com-plaint alleges Respondent violated the Act by discharg-ing Martinez The principles of law which govern this al-legation are settled and are briefly summarized as fol-lowsAn employer who discharges or refuses to reinstate astriker who engages in an economic strike violates theAct unless the employer can show that the striker wasguilty of serious strike misconduct that forfeited him orher the protection of the Act Newport News Shipbuilding& Dry Dock Co v NLRB, 738 F 2d 1404, 1408 (4th Cir1984), Associated Grocers of New England v NLRB, 562F 2d 1333, 1335 (1st Cir 1977) It is also settled "thatsome confrontations between strikers and non-strikers areinevitable and that not every impropriety is ground fordischarge" NLRB v W C McQuaide, Inc , 552 F 2d519, 527 (3d Cir 1977) In determining when striker mis-conduct loses the protection of Section 7 of the Act theBoard applies an objective test "whether the misconductis such that, under the circumstances existing, it may rea-sonably tend to coerce or intimidate employees in the ex-ercise of rights protected under the Act" Clear PineMouldings, 268 NLRB 1044, 1046 (1984), enfd 765 F 2d148 (9th Cir 1985), quoting from Operating EngineersLocal 542 v NLRB, 328 F 2d 850, 852-853 (3d Cir1964)The General Counsel establishes a prima facie viola-tion of the Act by showing that the Employer dis-charged an employee because of conduct that occurredin the course of a strike The Employer may defend thedischarge on the ground that it had "an honest belief thatthe employee disciplined was guilty of strike misconductof a serious nature" and that the discharge decision wasbased on that misconduct Once an employer establishesthis "honest belief," the General Counsel then must af-firmatively show that the employee did not in factengage in such misconduct, or that such conduct was notso serious as to require the employee to forfeit the pro-tection of the Act General Telephone Co of Michigan,251 NLRB 737, 738-739 (1980), enfd mem 672 F 2d 895(D C Cir 1981), see Rubin Bros Footwear, 99 NLRB610, 611 (1952), see also NLRB v Burnup & Sims, 379U S 21, 23 (1964)In General Telephone Co, the Board discussed in detailthe employer's responsibility in meeting its honest beliefburden[T]he burden of establishing an "honest belief' ofmisconduct requires more than the employer's mereassertion that an "honest belief' of such misconductwas the motivating force behind the meting out ofdiscipline Meeting the burden also requires morethan a general statement about the guidelines usedin establishing the alleged "honest belief" Rather, itrequires some specificity in the record, linking par-ticular employees tO\ particular allegations of mis-conduct [Id at 739]The Board explained that specificity is required in orderto afford the General Counsel a fair and reasonable op-portunity to prove that an employee did not in factengage in the allege misconduct Id at 739-740On August 12, as described supra, Martinez was noti-fied by Respondent's president that she was discharged"as a result of your abusive conduct on the picket lineculminating with the assault and battery on our securityguard on August 11, 1988" I am persuaded Respondent 520DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDestablished that when it discharged Martinez it had anhonest belief she assaulted a security guard on August11, but am also persuaded that Respondent failed to establish it held an honest belief that Martinez engaged inother misconduct of such a serious nature to forfeit theAct s protectionIn concluding that Martinez assaulted a secunty guardon August 11 President Eddy relied on his August 11telephone conversation with Security Guard Ann SageAs I have found supra Security Guard Ann Sage byphone on August 11 informed President Eddy that whileescorting employees from the company facility to theirautomobiles she was hit on the head with a picket signby Martinez that as a result of this her head hurt andshe had a headache and also told Eddy she intended tocontact the police department and have Martinez arrested This report to President Eddy by itself constituted asufficient basis for an honest belief by Eddy that Martinez had hit Sage with a picket sign Louisiana PacificCorp 282 NLRB 1303 (1987) (Evans discharge) Axelson Inc , 285 NLRB 862, 864 (1987) Under the circumstances of this case the fact that President Eddy reliedsolely on the security guard s report and did not conducta further investigation into the underlying facts does notdetract from this honest belief Louisiana Pacific Corpsupra at 1308President Eddy as I have descnbed supra testified helearned about Martinez other alleged abusive picketline conduct, referred to by Eddy in Martinez ternunaton letter, from these sources a written incident reportdated August 9 submitted by Security Guard Ann Sage,two written incident reports dated August 10 submittedby Ann Sage, a wntten report dated August 10 submitted by office clerical employee Shelly Lane and personalconversations with Lane and personal conversationswith employee Lupe Fanas For the reasons set forthbelow, I find Respondent failed to prove President Eddyreceived information from any one of these sourceswhich provided a sufficient basis for an honest beliefMartinez had engaged in picket line conduct which reasonably tended to coerce or intimidate employees in theexercise of their rights protected by the ActTwo of the three incident reports relied on by President Eddy were insufficient to establish an honest beliefthat Martinez was guilty of stnke misconduct of a senous nature because as described supra they contained noparticular allegations of misconduct but in pertinentpart, simply stated in conclusionary terminology that Secunty Guard Ann Sage observed strikers including Martmez, harassing employees or observed employeesbeing harassed by strikers including Martinez andoverheard stnkers including Martinez, calling employeesdirty names threatening employees etc These incidentreports did not explain what Sage meant by the termsharass, dirty names or threatening employees Although one of the incident reports did state that Martinez and other strikers were observed by Sage puttingsigns in car windows on its face this is not the type ofconduct which could have led to an honest belief thatMartinez was guilty under the standard set forth inClear Pine Mouldings, supra of engaging in strike nusconduct of a serious natureThe third incident report in pertinent part stated Secunty Guard Ann Sage observed the stnkers includingMartinez harassing [employee Lupe Fanas] in Spanishexcept that I heard Paulma [Martinez] say beat upWithout further investigation, i e speaking with SecurityGuard Ann Sage and/or with employee Fanas for further clanfication this report was too ambiguous to basean honest belief that Martinez had threatened to physwally beat up nonstnker FanasPresident Eddy s conversations with office clericalLane about Martinez picket line misconduct were notsufficient to establish an honest belief that Martinez wasguilty of strike misconduct of a serious nature because asdescnbed supra Lane attnbuted no particular act of misconduct to Martinez but simply told Eddy in conclu=nary terminology that Lane had been advised by Respondent s production manager that she had been informed by other employees that Martinez had been usingabusive language in speaking to the nonstrikers Lanedid not explain to Eddy what the employees meant byabusive languageThe only reference to Martinez in Lane s August 10wntten report is that employees stated Martinez told employee Lupe Fanas in the presence of all of the menthat everybodys using you [b]asically calling her aslut The report did not indicate whether this occurredon one or more than one occasion This is not the typeof conduct which is sufficient to support an honest beliefthat Martinez was guilty of stnke misconduct of such asenous nature as to cause her to forfeit the Act s protection inasmuch as, under the standard set forth in ClearPine Mouldings supra it is not the type of conductwhich reasonably tends to coerce or intimidate employees in the exercise of their statutory rightsRegarding Eddy s conversations with nonstnker LupeFanas as I have found supra the conversations neveroccurredIt is for the foregoing reasons that I find when Respondent discharged Martinez on August 12 its sole basisfor honestly believing Martinez was guilty of strike nusconduct of such a senous nature as to forfeit the Act sprotection was President Eddy s August 11 telephoneconversation with Secunty Guard Ann Sage at whichtime Eddy was informed by Sage that Martinez assaultedher with a picket sign The General Counsel howeveras I have found supra established Martinez did not infact engage in this act of misconduct I therefore condude Respondent s discharge of Martinez violated Seclion 8(a)(1) of the Act 17Even if I have erred in concluding that when Respondent discharged Martinez it did not have an honestbelief Martinez had engaged in misconduct other thanthe alleged assault on Secunty Guard Ann Sage, whichreasonably tended to coerce or intimidate employees inthe exercise of their Section 7 rights the outcome of thecase would be the same for the General Counsel has established Martinez did not in fact engage in any of thesenous misconduct attnbuted to her and that the conduct17 Under the circumstances I find It unnecessary to decide whether thedischarge also violated Sec 8(a)(3) of the Act NLRB v Burnup ii Sims379 U S 21 (1964) CALLIOPE DESIGNS521she did engage in was not the type of conduct whichreasonably tended to coerce or intimidate employees inthe exercise of their Section 7 rightsAs I have found, supra, Martinez did not engage in thefollowing conduct threaten to beat up Lupe Fanas, tellemployees if they crossed the picket line "I will hurtyou" or "I will get you" or "we will come after you" or"I'll get your family", attempt to prevent employeesfrom exiting Respondent's facility, nor, tell employeesthat the security guards would not always be with themor that she knew where they livedI have also found, supra, that when employee LupeFanas testified that on numerous occasions, as she wasbeing escorted to her automobile by the security guards,Martinez told her she "would be sorry," that Fanasfailed to place this comment in its context and that an-other employee, Consuelo Anguiano, testified she heardMartinez tell the nonstnkers they would be sorry if theydid not join the strikers in the Union Martinez crediblydenied saying this In any event, I am of the view thatthe well-known figure of speech that someone "will besorry," by itself, is common banter and has no necessaryviolent connotation Here, absent the context in which itwas expressed there is insufficient evidence to warrantthe inference the remark was reasonably calculated tocoerce or intimidate Fanas in the exercise of her right torefrain from supporting the strikeMartinez' waving of her picket sign at the employeesin Consuelo Anguiano's automobile and in doing so oc-casionally hitting the automobile with the cardboardplacard was not the type of conduct which reasonablytended to coerce or intimidate employees in the exerciseof their right to refrain from supporting a union's strike,inasmuch as the placard hit the automobile accidentallyand did not damage the car In any event, this was notone of the acts of misconduct relied on by Respondentwhen it discharged Martinez and it is not the type ofmisconduct which would have justified Martinez' termi-nation if Respondent had known about and relied on it todischarge her, inasmuch as the placard which Martinezwas carrying hit the automobile accidentally as shewaived it and did not damage the carLastly, I considered that Martinez embarrassed non-striker Lupe Fanas on a number of occasions by callingher a "whore" and a "prostitute" and stating to her thatshe was having sex with Respondent's president I alsoconsidered that on a number of occasions Martinezcalled nonstnker Consuelo Anguiano a "whore" and toldAnguiano she could earn more money by selling herdaughter, another nonstnker, at the flea market Whilethis type of conduct was offensive and embarrassing toFanas and Anguiano, my task in this proceeding is to de-termine whether, under the standards set forth in ClearPine Mouldings, supra, the conduct reasonably tended tocoerce or intimidate employees in the exercise of theirSection 7 rights For the reasons below, I am of theopinion it did not reasonably tend to coerce or intimidateemployees in the exercise of their Section 7 rightsAlthough Martinez called Fanas a whore and a prosti-tute and stated Fanas was having sex with Respondent'spresident and called Anguiano a whore and stated An-guiano could earn more money by selling her daughterat the flea market, Martinez did not threaten the personsor property of the nonstrikers and her statements werenot violent in character These remarks differ substantial-ly from remarks which are directly or indirectly threat-ening in character I recognize that in certain circum-stances obscene epithets unaccompanied by overt ordirect threats might also be coercive or intimidating ifthe comments raise the reasonable likelihood of an immi-nent physical confrontation This was not the case hereIt is for these reasons that Martinez' above-described ob-scene, insulting, and indecent language, when measuredby the standard set forth in Clear Pine Mouldings, supra,did not reasonably tend to coerce Fanas and Anguianoin the exercise their Section 7 rights, thus the conductwould not have justified Martinez' discharge even if ithad played a part in Respondent's discharge decision 18For the same reasons I find that Martinez did not forfeither right to reinstatement and full backpay, the tradition-al remedies for an unlawful discharge, by using theaforesaid obscene, insulting, and indecent language in anattempt to persuade nonstrikers Fanas and Anguianofrom working by humiliating themAn additional reason why Martinez did not forfeit herright to the traditional remedies for an unlawful dis-charge because she used the above-described obsceneand indecent language to persuade nonstnkers to supportthe strike by humiliating them, is that the record revealsRespondent previously tolerated similar conduct by Mar-tinez and tolerated a far more serious act of misconductby other strikers On August 10, as I have found supra,Respondent was informed Martinez had called Fanas a"slut" Respondent did not discharge Martinez or other-wise discipline her for this On the same date Respondentwas also informed that nonstrikers Lupe Fanas, OlivaMagana, Consuelo Anguiano, and "Emma" had beenwarned by strikers "Sara" and "Angelica" that "Sara"and "Angelica" intended "to get them in the bathroomwhen they came back" to work Despite its knowledgethat strikers "Sara" and "Angelica" had threatened tophysically assault four of the nonstrikers when the strikeended and the strikers returned to work, Respondent didnot discharge "Sara" or "Angelica" and reinstated themat the end of the strike 18 Under the circumstances, thereis a serious doubt that even if Respondent had knownabout Martinez' above-described obscene and indecentlanguage that Respondent would have discharged or re-fused to reinstate her for engaging in that kind of con-ductNLRB v Longview Furniture Co, 206 F 2d 274 (4thCir 1953), relied on by Respondent, is distinguishableThere, the court ruled that strikers who have banded to-gether or combined with others in hurling a barrage ofprofane, obscene, and insulting epithets at nonstrikers inan effort to prevent them from working are not entitled18 As I have found supra, when Respondent discharged Martinez itssole knowledge that she had used obscene, insulting, or Indecent lan-guage in attempting to persuade nonstrikers from working was Its knowl-edge that she had called Fanas a "slut Also, as I have found supra, Re-spondent tolerated this conduct, It did not discharge Martinez for callingFanas a slut"19 As I have found, supra, except for Martinez, all the strikers werereinstated at the end of the strike 522DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDto reinstatement See Longview Furniture Co 110 NLRB1734, 1738 (1954) In the instant case there is no evidencethat Martinez banded together or combined with otherstrikers in making the above described obscene and insuiting statements to nonstrikers Fanas and AnguianoMoreover, It is apparent Respondent did not view this asbeing that type of a situation inasmuch as none of theother strikers were discharged or refused reinstatementfor engaging in any kind of picket line misconduct letalone for making obscene and insulting statements Martinez was the only striker whom Respondent dischargedor otherwise disciplined for picket line misconductEven assuming that the court s decision in LongviewFurniture can be interpreted as indicating that obsceneand insulting language addressed to a nonstnker by astriker in an effort to persuade the nonstnker from working during the strike is the equivalent to physical violence or an implied threat of physical violence 20 theBoard has not accepted that view nor does it appear thatany other court has accepted it Rather as noted suprain determining whether stnker misconduct loses the protection of the Act the Board evaluates whether themisconduct is such that under the circumstances existmg it may reasonably tend to coerce or intimidate employees in the exercise of rights protected under theAct Clear Pine Mouldings supra at 1046 For the reasons already set forth supra I nave concluded that Martmez effort to persuade nonstrikers Fanas and Anguianonot to work by humiliating them through the use of obscene insulting and indecent language did not under thecircumstances reasonably tend to coerce or intimidatethem in the exercise of their statutory right to refrainfrom supporting the strikeCONCLUSIONS OF LAW1 Respondent Calliope Designs Inc is an employerengaged in commerce within the meaning of Section 2(6)and (7) of the Act2 By discharging employee Paulma Martinez onAugust 12 1988, Respondent violated Section 8(a)(1) ofthe Act3 The aforesaid unfair labor practices affected commerce within the meaning of Section 2(6) and (7) of theActTHE REMEDYHaving found Respondent has violated Section 8(a)(1)of the Act I shall recommend that it cease and desisttherefrom and take certain affirmative action designed toeffectuate the policies of the ActHaving found that Respondent discharged employeePaulina Martinez in violation of Section 8(a)(1) of theAct I shall in accordance with Board policy21 recommend that Respondent offer Martinez immediate and fullreinstatement to her former position or if such positionno longer exists, to a substantially equivalent positionwithout prejudice to her seniority or other rights andprivileges previously enjoyed discharging if necessary20 See Longview Furniture Co supra (Member Murdock dissenting)2i Abilities & Goodwill 241 NLRB 27 (1979)any replacement hired, and to make her whole for anyloss of earnings she may have suffered by reason of herunlawful discharge by payment to her of a sum equal towhat she would have earned from August 12 1988 thedate of her discharge until the date of an offer of reinstatement less her net interim earnings for such penodBackpay shall be computed as prescribed in F W Woolworth Co 90 NLRB 289 (1950) with interest to be cornputed in the manner prescribed in New Horizons for theRetarded 283 NLRB 1173 (1987)On these findings of fact and conclusions of law andon the entire record I issue the following recommended22ORDERThe Respondent Calliope Designs, Inc Santa RosaCalifornia its officers agents, successors and assignsshall1 Cease and desist from(a)Discouraging the protected concerted activities ofits employees by discharging its employees for havingengaged in lawful picketing during a strike(b)In any like or related manner interfenng with, restraining or coercing employees in the exercise of therights guaranteed them by Section 7 of the Act2 Take the following affirmative action necessary toeffectuate the policies of the Act(a)Offer Paulma Martinez immediate and full reinstatement to her former position or if such position nolonger exists to a substantially equivalent position without prejudice to her seniority or any other rights orprivileges previously enjoyed and make her whole, withinterest for any loss of earnings she may have suffered inaccordance with the provisions set forth in the remedysection(b)Expunge from its files any reference to the discharge of Paulma Martinez on August 12 1988 andnotify her in writing that this has been done and that theevidence of this unlawful discharge will not be used as abasis for future personnel actions against her(c)Preserve and, on request make available to theBoard or its agents for examination and copying all payroll records social security payment records, timecardspersonnel records and reports and all other records necessary to analyze the amount of backpay due under theterms of this Order(d)Post at its facility in Santa Rosa California copiesof the attached notice marked Appendix 23 Copies ofthe notice in English and Spanish on forms provided bythe Regional Director for Region 20 after being signedby the Respondent s authorized representative shall beposted by Respondent immediately upon receipt and33 If no exceptions are filed as provided by Sec 102 46 of the Board sRules and Regulations the findings conclusions and recommendedOrder shall as provided in Sec 102 48 of the Rules be adopted by theBoard and all objections to them shall be deemed waived for all purposes33 If this Order is enforced by a judgment of a United States court ofappeals the words in the notice reading Posted by Order of the National Labor Relations Board shall read Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board CALLIOPE DESIGNS523maintained for 60 consecutive days in conspicuous placesincluding all places where notices to employees are cus-tomarily posted Reasonable steps shall be taken by Re-spondent to ensure that the notices are not altered, de-faced, or covered by any other material(e) Notify the Regional Director for in writing within20 days from the date of this Order what steps Respond-ent has taken to complyAPPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-dered us to post and abide by this noticeSection 7 of the Act gives employees these rightsTo organizeTo form, join, or assist any unionTo bargain collectively through representativesof their own choiceTo act together for other mutual aid or protec-tionTo choose not to engage in any of these protect-ed concerted activitiesWE WILL NOT discourage the protected concerted ac-tivities of our employees by discharging them for havingengaged in lawful picketing during a strikeWE WILL NOT in any like or related manner interferewith, restrain, or coerce our employees in the exercise oftheir rights guaranteed by Section 7 of the ActWE WILL offer Paulina Martinez immediate and fullreinstatement to her former job or, if such job no longerexists, to a substantially equivalent position, without prej-udice to her seniority or other rights and employmentprivileges previously enjoyed and WE WILL make herwhole for any earnings she may have lost as a result ofher discharge, with interestWE WILL expunge from our files any references to thedischarge of Paulma Martinez on August 12, 1988, andWE WILL notify her in writing that this has been doneand that evidence of this unlawful discharge will not beused as a basis for future personnel actions against herCALLIOPE DESIGNS, INC